The second clause of the will is as follows:
“I give and bequeath to the Colored Episcopal Church of the City and County of San Francisco, State of California, the sum of four hundred dollars.”
The residue of the estate is given to Maria L. Joseph for life, remainder to her children; and if the children do not survive her, then remainder to the said church.
At the time of the death of testatrix a society existed in the City and County of San Francisco, known as the Colored Episcopal Church, organized for religious purposes. The society was not then incorporated, but has since become so.
By the Court:
By the law of this State, no religious corporation, body or society, can take under a will. (Civil Code, Sec. 1275.) Therefore the clauses of the will attempting to give property to the church are void.